Federated GNMA Trust Institutional Shares Institutional Service Shares Federated Income Trust Institutional Shares Institutional Service Shares SUPPLEMENT TO PROSPECTUSES DATED MARCH 31, 2008. Under the heading entitled “Frequent Trading Policies” please delete the section in its entirety and replace it with the following: FREQUENT TRADING POLICIES Given the liquid nature of the Fund’s investments and the low transaction costs associated with these investments, the Fund does not anticipate that in the normal case frequent or short-term trading into and out of the Fund will have significant adverse consequences for the Fund and its shareholders.For this reason, the Fund’s Board has not adopted policies or procedures to monitor or discourage frequent or short-term trading of the Fund’s Shares.Regardless of their frequency or short-term nature, purchases and redemptions of Fund Shares can have adverse effects on the management of the Fund’s portfolio and its performance. September 23, 2008 Cusip314184201 Cusip314184102 Cusip314199209 Cusip314199100 39069
